Title: From James Madison to Tench Coxe, 3 January 1788
From: Madison, James
To: Coxe, Tench


Dear Sir
New York Jany. 3d. 1788
I have been favored with yours of the 28 Ult: and thank you for the paper which it inclosed. Your arguments appear to me to place the subject to which they relate in its true light, and must be satisfactory to the writer himself whom they oppose, if he can suspend for a moment his preconceived opinions. But whether they should have any effect or not on him, they will unquestionably be of service in Virginia, and probably in the other Southern States. Col. Hamilton has read the paper with equal pleasure & approbation with myself. He seems to think that the Farmers of New York are in no danger of being infected with an improper jealousy of a sacrifice of their interests to a partiality for commerce or navigation. Connecticut is more likely perhaps to be awake to suspicions of that sort; and it will be well to counteract them every where by candid and judicious explanations. I propose to send a copy of yours to S. Carolina by the first conveyance; and to put another into the hands of some Gentleman who corresponds with Georgia if I can find one. I have no correspondent in that State.
I never till very lately received an answer from Virga. on the subject of your former observations in support of the fœdl Constitution. I find now that the three first letters were published at Richmond in a pamphlet with one or two other little pieces, and that they had a very valuable effect. The 4th. was circulated in the Newspapers, not having arrived in time to be put into the pamphlet.
We have received no information of very late date or of a satisfactory nature from Europe. The London Head in the paper of this morning which I inclose, mentions a circumstance which leads to some new reflections on the situation of the Dutch.
I have no intelligence from the States Eastward of this worth adding. The elections in Massts. must by this time authorize a pretty good estimate of the two parties with regard to the plan of the Convention, but I am not yet possessed of the conjectures on the subject. It seems that both Mr. Gerry who opposed the plan in Convention, and Mr. Dana who followed the example in Congs. are left out of the returns from their respective districts. Perhaps the enmity of the former may not only be embittered, but rendered more active and successful by this disappointment. On the floor of the Convention he could only have urged bad arguments, which might be answered & exposed by good ones. Without doors he will be able not only to urge them without opposition, but to insinuate that he could say much more, had he not been deprived of a hearing by the machinations of those who were afraid of being confronted.
The post from the South being not yet come in I can not give you any Richmond News. The last I received was a continuation of the evidences of an increasing opposition to the new Government. The Characters which head it account fully for the change of opinions. With very great esteem & regard I am Dr Sir, Yr Obedt. & very hble servt.
Js. Madison Jr
